Exhibit 32 CERTIFICATION PURSUANT TO 18 USC SECTION 1350 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF In connection with the Quarterly Report ofTurner Valley Oil & Gas, Inc., a Nevada corporation (the "Company"), on Form 10-Q for the quarter endedSeptember 30, 2008as filed with the Securities and Exchange Commission (the "Report"), I, Kulwant Sandher, President/CFO of the Company, certify, pursuant to 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 14, 2008 /s/Kulwant Sandher Kulwant Sandher President / CFO CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF In connection with the Quarterly Report ofTurner Valley Oil & Gas, Inc., a Nevada corporation (the "Company"), on Form 10-Q for the quarter endedSeptember 30, 2008as filed with the Securities and Exchange Commission (the "Report"), I, Christopher Paton-Gay,CEO of the Company, certify, pursuant to 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 14, 2008 /s/Christopher Paton-Gay Christopher Paton-Gay Chairman / CEO
